DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on February 3, 2022 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 3, 2022.
Claim Objections
Claim 2 is objected to because of the following informalities:
Regarding claim 2, line 4, which reads “stopping the flow of air a first predetermined amount of time…” should read “stopping the flow of air after a first predetermined amount of time…”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Massey et al (WO-2020041242-A1).
Regarding claim 1, Massey et al discloses a gardening appliance, comprising:
a liner (pages 13-14, [0064]) positioned within a cabinet (100) and defining a grow chamber (see figures 2 and 8; page 8, [0043]);
a grow module (204) mounted within the liner (see figure 2) and defining a root chamber;
a plurality of apertures (2202; see figures 10, 13, and 14; pages 21-22, [0091]-[0093]) defined through the grow module for receiving one or more plant pods that extend into the root chamber;
a hydration system for selectively implementing a hydration cycle to provide a flow of liquid into the root chamber (page 14, [0066]);
an air circulation system fluidly coupled to the root chamber for urging a flow of air through the root chamber (page 11, [0054]); and
a controller (726) in operative communication with the hydration system and the air circulation system, the controller being configured for stopping the flow of air during the hydration cycle (page 10, [0052]; page 11, [0054]).
Regarding claim 10, Massey et al discloses a gardening appliance wherein the air circulation system comprises a ci5rculation fan in fluid communication with the grow chamber, wherein stopping the flow of air comprises stopping the circulation fan (pages 4-5, [0019]; page 11, [0054]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Massey et al (WO-2020041242-A1) in view of Furuta (US-5749170-A).
Regarding claim 2, Massey et al does not disclose wherein stopping the flow of air during a hydration cycle of the gardening appliance comprises determining a start time and an end time of the hydration cycle, stopping the flow of air at after first predetermined amount of time before the start time of the hydration cycle, and preventing the flow of air until a second predetermined amount of time has passed since the end time of the hydration cycle. Furuta teaches a gardening appliance wherein stopping a flow of air during a hydration cycle comprises determining a start time and an end time of the hydration cycle, stopping the flow of air after a first predetermined amount of time (“operation by the timer) before the start time of the hydration cycle, and preventing the flow of air until a second predetermined amount of time has passed (“the state is held for a while”) since the end time of the hydration cycle (column 2, lines 33-44). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Furuta: column 1, lines 49-52; column 2, lines 33-44), thus optimizing plant growth. 
Regarding claims 3-4, Massey et al as modified above in view of Furuta does not teach that the first predetermined amount of time for the gardening appliance is between about 0.5 seconds and 10 seconds, or that the second predetermined amount of time for the gardening appliance is between about 5 seconds and 30 seconds; however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a first predetermined time between about 0.5-10 seconds and a second predetermined time between about 5-30 seconds, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. This would be done for the benefit of stably maintaining the state of a desire moisture level (Furuta: column 1, lines 49-52; column 2, lines 33-44) of plants with specific watering needs, and selectively altering the time according to the needs of different plants. 
Regarding claim 5, Massey et al discloses a gardening appliance further comprising a water detection device for measuring a moisture level within the grow chamber or root chamber (page 10, [0052]). Massey et al does not disclose stopping the flow of air during the hydration cycle comprising measuring the moisture level and preventing the flow of air if the moisture level exceeds a threshold moisture level. Furuta teaches a gardening appliance comprising a water detection device for measuring a moisture level within a grow chamber or a root chamber, wherein stopping the flow of air during a hydration cycle comprising measuring the moisture level and preventing the flow of air if the moisture level exceeds a threshold moisture level (column 4, lines 47-53). It would have been obvious for one of Furuta: column 1, lines 49-52; column 2, lines 33-44), thus optimizing plant growth. 
	Regarding claim 7, Massey et al as modified above in view of Furuta teaches a gardening appliance wherein the water detection device comprises a sensor (Furuta: 14) positioned within the root chamber (Furuta: figure 1). Massey et al as modified above in view of Furuta does not disclose a plurality of sensors positioned at different locations within the root chamber; however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have included multiple sensors throughout the root chamber since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. This would be done for the benefit of controlling the moisture level of individual plants, thus ensuring every plant is stably maintained at the state of the desired moisture level. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Massey et al (WO-2020041242-A1) in view of Furuta (US-5749170-A), and further in view of Mansur (WO-2020034009-A1).
Regarding claim 6, Massey et al as modified above in view of Furuta does not teach a gardening appliance wherein the water detection device is an optical sensor. Mansur teaches a gardening appliance wherein a water detection device is an optical sensor (page 9, [0037]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Massey et al as modified above in view of Furuta with the optical water detection device as disclosed by Mansur for the benefit of allowing the sensor to be Mansur: page 9, [0037]).
	
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Massey et al (WO-2020041242-A1) in view of Dufresne (US-20180125016-A1).
Regarding claim 8, Massey et al does not disclose that the air circulation system of the gardening appliance comprises a supply duct in fluid communication with the grow chamber and a supply damper operably coupled with the supply duct for regulating the flow of air, wherein stopping the flow of air comprises closing the supply damper. Dufresne teaches a gardening appliance wherein an air circulation system comprises a supply duct (22) in fluid communication with a grow chamber (see figure 1), and a supply damper (28) operably coupled with the supply duct (see figure 4) for regulating the flow of air wherein stopping the flow of air comprises closing the supply damper (page 3, [0033]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Massey et al with the supply duct damper as disclosed by Dufresne for the benefit of “[maintaining] about the same amount of air flow, temperature, humidity, and CO2 levels” throughout the grow chamber (Dufresne: pages 1-2, [0022]).
Regarding claim 9, Massey et al as modified above in view of Dufresne further teaches a gardening appliance wherein the air circulation system comprises an outlet duct in fluid communication with the grow chamber, and an outlet damper (Dufresne: 64) operably coupled with the outlet duct (Dufresne: see figure 6) for regulating the flow of air, wherein stopping the flow of air comprises closing the outlet damper (Dufresne: page 3, [0033]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
	Chen US-20020116870-A1, Sargent US-20070267515-A1, and Gionet et al US-20200110933-A1.
	These documents present alternative designs similar in scope that illustrate relevant features, which may demonstrate the level of novelty in comparison to the applicant’s inventive submission.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE L DOUGLAS whose telephone number is (571)272-5529. The examiner can normally be reached Monday-Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D. Collins can be reached on (571) 272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MADELINE L DOUGLAS/Examiner, Art Unit 3644                    

/MONICA L BARLOW/Primary Examiner, Art Unit 3644